                                           CIVIL MINUTE ENTRY


BEFORE:                              Magistrate Judge Steven L. Tiscione


DATE:                                May 29, 2020


TIME:                                2:00 P.M.


DOCKET NUMBER(S):                    CV-17-4398 (ADS)


NAME OF CASE(S):                     DIAZ V. COUNTY OF SUFFOLK ET AL


FOR PLAINTIFF(S):                    Hallak



FOR DEFENDANT(S):                    Zwilling



NEXT CONFERENCE(S):                  See rulings below



FTR/COURT REPORTER:                  N/A

RULINGS FROM SETTLEMENT CONFERENCE:

Settlement discussions were held but the parties need additional time to consider the Court’s recommendation. Parties shall
file a joint status report by June 12, 2020.
